Citation Nr: 0709547	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-22 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for residuals of a 
gunshot wound to the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2005, and a copy of the 
transcript is of record.  At the hearing, the veteran 
submitted additional evidence to the Board with a waiver of 
initial RO consideration of the evidence.

The issue of entitlement to service connection for residuals 
of a gunshot wound to the left hand is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is reasonably shown 
to have had its origins during the veteran's period of active 
service.

2.  The veteran does not have a bilateral foot disorder.

3.  The veteran's skin disorder, to include basal cell 
carcinoma of the skin, is not related to active service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

2.  A bilateral foot disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  A skin disorder, to include basal cell carcinoma, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for bilateral hearing loss.  Therefore, no further 
development is needed with respect to this claim.

As to the claims for service connection for a bilateral foot 
disorder and a skin disorder, the VA has a duty to indicate 
which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf, which was accomplished by December 2003 
and April 2005 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2003 and April 2005 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran initially received notice in December 2003, 
prior to the adjudication of the claim in April 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2003 and April 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains post-service medical treatment records.  The 
veteran has not identified any further outstanding and 
relevant evidence.  

The National Personnel Records Center (NPRC) has reported 
that the veteran's service medical records are not available.  
The absence of such records is of course through no fault of 
the veteran and the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule in this case. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Solicitation of a medical opinion is not 
necessary because (as discussd in detail below) there is no 
indication that the claimed disorders are of service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R.   § 3.303(d) (2006).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include sensorineural hearing loss and 
malignant tumors, which are manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Bilateral Hearing Loss

With respect to hearing loss, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The United States Court of 
Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d), which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

The veteran contends that he has bilateral hearing loss which 
began in service.  He testified at the August 2005 Board 
hearing that his whole service career consisted of working as 
a mechanic on flight line without any ear protection.  

In support of his claim, the veteran submitted an audiogram 
dated in August 2005 from Bluegrass Audiology and Hearing 
Center.  Although the examination provided puretone 
audiometry testing graphs, it is clear that he meets the 
criteria for hearing loss disability under 38 C.F.R. § 3.385.  
Indeed, the veteran was diagnosed as having bilateral 
symmetrical sensorineural hearing loss.  The audiologist 
concluded that the hearing loss was most likely noise induced 
years ago from exposure to engine noise from aircraft.  

The veteran has reported in-service noise exposure during his 
service as a mechanic on a flight line and the Board finds 
such history to be credible.  Furthermore, the veteran's 
private audiologist believed that the veteran's noise 
exposure in service was related to his current bilateral 
hearing loss.

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case. 

Although the veteran's hearing loss was not diagnosed until a 
number of years after discharge from service, the Board is 
satisfied that the onset of the disability cannot be clearly 
dissociated from the veteran's military service.  Thus, the 
factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether 
bilateral hearing loss had its origins during service.  After 
resolving all reasonable doubt in favor of the veteran, and 
for the foregoing reasons, the Board finds that service 
connection for bilateral hearing loss is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002).

Bilateral Foot Disorder

The veteran contends that he currently has a foot disorder 
which began in service.  Specifically, he testified at an 
August 2005 Board hearing that his right foot was larger than 
his left which he felt was a result of doing many jumps 
during service.
The medical evidence, however, fails to show that he veteran 
has a current foot disability.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).
 
The Board notes that the veteran has failed to submit any 
medical evidence to provide support for his claim for a 
bilateral foot disorder.  As the preponderance of the 
evidence is against the claim for service connection for a 
bilateral foot disorder, the benefit of the doubt doctrine is 
not for application in the instant case.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Although the veteran contends that he suffers from a 
bilateral foot disorder that is related to his service, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  In the absence 
of competent medical evidence that a disability exists and 
that the disability was caused by or aggravated by the 
veteran's military service, the criteria for establishing 
service connection for a bilateral foot disorder have not 
been established.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral foot disorder, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.

Skin Disorder

The veteran contends that he has a skin disorder which 
originated in service.  In particular, he testified that he 
had to handle large amounts of fuel oil which caused his skin 
to break out.  

In a March 2004 statement, the veteran's friend reported that 
he was treated at the base hospital for a reaction to engine 
oil.    

Private treatment records dated in 1996 show that the veteran 
was diagnosed as having non-specific dermatitis.  

Additional private treatment records dated in 2003 show that 
the veteran was diagnosed as having basal cell carcinoma of 
skin.

Because the veteran's service medical records were damaged by 
fire at the National Personnel Records Center, the Board has 
a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here. Since there 
are no service medical records, VA sought to obtain medical 
records contemporaneous or as close in time as possible to 
the veteran's service.  The earliest dated record which shows 
a skin disorder is dated in 1996, approximately 40 years 
post-service.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The evidence shows that the veteran has a current skin 
disorder, diagnosed as dermatitis and basal cell carcinoma; 
however, the preponderance of the evidence is against the 
veteran's claim for service connection for a skin disorder.  
There is no evidence showing that the veteran had basal cell 
carcinoma of the skin within the first year after he 
separated from service.  Rather, the evidence of record shows 
that the veteran was first diagnosed as having dermatitis in 
1996, which is more than 40 years after he separated from 
service.  Furthermore, there is no competent evidence linking 
any current skin disorder to service.  Accordingly, service 
connection for a skin disorder must be denied.

The Board accepts the veteran and his friend's statements 
describing treatment for a skin condition during service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran's contention regarding a relationship between a 
current skin condition and service cannot establish that such 
disorder was incurred or aggravated in service.  As a 
layperson, he is not competent to establish medical nexus by 
his own unsupported opinion.  Id.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a bilateral foot disorder is denied.

Service connection for a skin disorder is denied.


REMAND

The veteran contends that he currently suffers from a left 
hand disorder as a result of a gunshot wound to the left hand 
during service.  He testified that he accidentally pulled a 
trigger of a gun and the bullet hit a bone in his left hand.   

The veteran's service medical records are not available for 
review as they were damaged by fire at the National Personnel 
Records Center.  The veteran, however, has submitted a 
written statement from a fellow soldier attesting to a 
gunshot injury to his hand during service.  Furthermore, in a 
February 2005 statement, the veteran's private physician 
reported that recent electromyography (EMG) studies revealed 
a left ulnar neuropathy as well as moderate left carpal 
tunnel disease.  The physician acknowledged the veteran's 
reported injury to his left hand many years ago while serving 
in the military.  

The VCAA requires VA to order a medical examination of the 
veteran if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Evidence of 
record includes medical evidence of a current left hand 
disability which suggests a relationship to a left hand 
injury during service, warranting further development to 
determine whether a gunshot wound during service contributed 
to the veteran's current left hand disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for residuals 
of gunshot wound to the left hand, pursuant 
to the provisions of 38 U.S.C.A. § 1151.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should schedule the veteran 
for the appropriate examination.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner.  The examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not that any current left hand 
disability is related to the gunshot wound 
in service as described by the veteran.  

3.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


